Citation Nr: 1116293	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-13 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to ionizing radiation and herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L.P.



ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1947 to April 1954 and from July 1954 to April 1968.  The Veteran died in November 2004, and the appellant is his surviving spouse.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2010, the appellant testified at a personal hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  The appellant waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran's death certificate lists his immediate cause of death as small cell bronchogenic carcinoma (lung cancer).  The appellant contends, in pertinent part, that the Veteran's death was due to radiation exposure while he was stationed at Spangdahlem Air Force Base (AFB) in Germany.  

At the time of the Veteran's death, he was not service connected for any disability.    

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West Supp. 2010); 38 C.F.R. § 3.312(a) (2010).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2010).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1) (2010).

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed Veteran, which includes lung cancer.  38 U.S.C.A. § 1112(c) (West Supp. 2010); 38 C.F.R. § 3.309(d) (2010).  

Second, other "radiogenic" diseases listed under 38 C.F.R. § 3.311(b)(2), which includes lung cancer, found five years or more after service in an ionizing radiation-exposed Veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4) (2010).  When it has been determined that: (1) a Veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, or other activities as claimed; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1) (2010).  The medical advisor must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1) (2010).

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Review of the evidentiary record reveals that in June 1998, the Veteran was sent a questionnaire regarding his claim for compensation of residuals of exposure to radiation caused by occupational exposure.  In a July 1998 personal statement, the Veteran responded to the questionnaire, in pertinent part, reporting that he wore a dosimeter and was exposed to nuclear weapons for three years (September 1962 to September 1965) while stationed at Spangdahlem AFB.  He also reported exposure to radar technicians who worked alongside the Veteran on the aircraft while stationed at Moody AFB in Georgia.  His DD Form 214 and service personnel records also list his military Occupational Specialty (MOS) was an aircraft maintenance technician.  Most recently, at the December 2010 personal hearing, L.P., a fellow Veteran testified that he served with the Veteran.  He testified that they worked with nuclear weapons, walked around the nuclear storage areas of the aircraft, and were around radar all the time while stationed at Spangdahlem AFB.  He also noted that they both would have been wearing the dosimeters during this time.  

In February 1999, the RO requested from the Brooks AFB in Texas a copy of the Veteran's DD Form 1141 (Radiation Exposure), and enclosed a copy of such efforts with the National Personnel Records Center (NPRC).  Later that month, Brooks AFB reported that a DD Form 1141 for the Veteran was not a matter of record.  In April 1999, the RO submitted the same request to the Air Force Medical Operations Agency at the Bolling AFB in Washington, DC, and again enclosed a copy of such efforts with the NPRC.  In May 1999, Bolling AFB reported that a search was made to the United States Air Force Master Radiation Exposure Registry for the Veteran's records of occupational radiation exposure monitoring.  No external or internal exposure data was found in the Registry, but a copy of the RO's request was also sent to the Defense Treat Reduction Agency (DTRA).  In an August 1999 letter, the DTRA reported that the submitted inquiry could not be processed as presented because there was no evidence showing that the Veteran had one of the radiogenic diseases listed in 38 C.F.R. § 3.311(b)(2) or that the unlisted condition was radiogenic.    

As noted above, the Veteran died in November 2004 of lung cancer, which is a radiogenic disease listed under 38 C.F.R. §§ 3.309(d), 3.311(b)(2).  

The Board finds that further development is required pursuant to the VA Adjudication Procedural Manual, M21-1-1MR.  Based on the prior development, as discussed above, and M21-1MR, Part IV.ii.1.C.10, an attempt should be made to obtain the Veteran's dosimetry information, if any, from the appropriate service department.  See M21-1MR, Part IV.ii.1.C.10.d (September 5, 2008).  

Therefore, in order to give the appellant every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  The RO/AMC should take the necessary actions to comply with the evidentiary development procedures required by M21- 1MR, Part IV.ii.1.C.10 to obtain the Veteran's dosimetry information.  If further information from the appellant is required for this development to be completed, she must assist in this matter by providing such information.  

2.  After completion of No. 1 above, any additional development deemed appropriate should be undertaken pursuant to M21- 1MR, Part IV.ii.1.C.11 and 38 C.F.R. § 3.311(b).

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



